Opinion filed September 19, 2013




                                        In The


        Eleventh Court of Appeals
                                      __________

                              No. 11-13-00178-CV
                                  __________

                 KATHERINE KYLE WOOD, Appellant

                                           V.

     GARY DON McKAY, DEBBIE PAZ HERNANDEZ, AND
     UNKNOWN OCCUPANTS OF HOME, IF ANY, Appellees


                    On Appeal from the County Court at Law
                                   Ector County, Texas
                         Trial Court Cause No. 19,987-09



                     MEMORANDUM OPINION
      Appellant and Cross-Appellee, Katherine Kyle Wood; Appellee and Cross-
Appellant, Debbie Paz Hernandez; and Appellees, Gary Don McKay and Michael
“Mike” French, independent executor of the Estate of Lillie McKay Wood, have
filed a joint motion to dismiss this appeal pursuant to TEX. R. APP. P. 42.1(a)(2). In
the motion, the parties state that they “have reached a full and final settlement of
the issues and claims involved in this appeal.” They request this court to dismiss
the appeal. Therefore, in accordance with the parties’ request, we dismiss this
appeal.
      The joint motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM

September 19, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                         2